DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Micro Light Emitting Diode Displays and Pixel Structure to Reduce Internal Reflection and Improve Light Extraction Efficiency.
Claim Objections
Claims 1, 13 and 18 are objected to because of the following informalities:
As per claims 1, 13 and 18, the limitation “wherein an entirety of an outermost surface of the transparent conducting oxide layer is flat, the uppermost surface opposite the dielectric layer” should be “wherein an entirety of an outermost surface of the transparent conducting oxide layer is flat, an uppermost surface of the transparent conducting oxide layer is opposite the dielectric layer”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sakariya (US 20160013167) in view of Yan (US 20120025230) in view of Shibamoto (US 20130001619).
As per claim 1, Sakariya discloses a micro light emitting diode pixel structure ([0009]), comprising:
a plurality of micro light emitting diode devices (Fig. 4, #400) in a dielectric layer (#100; [0112]; [0135]-[0136]);
a transparent conducting oxide layer (#160) disposed above the dielectric layer (#100), wherein (Figs. 7A-B and 15A-G discloses) the transparent conducting oxide layer (#160), the uppermost surface opposite the dielectric layer (#100; [0112]; [0149]; [0151]-[0152]); and
a passivation layer (Fig. 15A, #170) above the transparent conducting oxide layer (#160; [0152]).
However, Sakariya does not teach an entirety of an outermost surface of the transparent conducting oxide layer is flat.
Yan teaches an entirety of an outermost surface of the transparent conducting oxide layer (Fig. 8A, #901) is flat ([0090]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the transparent conducting oxide layer of Sakariya formed according to Yan so that the entire outermost surface of the transparent conducting oxide layer is flat in shape.
However, the prior art of Sakariya and Yan do not teach the passivation layer having an outer surface comprising sub-wavelength features.
Shibamoto teaches having an outer surface comprising sub-wavelength features (Figs. 1A-C, #70; [0055]-[0056]; [0059]-[0061]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the outer surface of the passivation layer of Sakariya in view of Yan with the sub-wavelength feature disclosed by Shibamoto so as to provide a moth-eye structure section having a fine concavo-convex structure (Shibamoto: [0059]). 
As per claim 2, Sakariya in view of Yan in view of Shibamoto discloses the micro light emitting diode pixel structure of claim 1, further comprising:
a mask layer (Sakariya: #110) between the transparent conducting oxide layer (Sakariya: #122) and the passivation layer (Sakariya: #170); and
one or more quantum dot layers (Sakariya: #416) disposed in corresponding one or more openings in the mask layer (Sakariya: #110), individual ones of the one or more quantum dot layers (Sakariya: #416) over a corresponding one of the plurality of micro light emitting diode devices (Sakariya: [0145]).
As per claim 3, Sakariya in view of Yan in view of Shibamoto discloses the micro light emitting diode pixel structure of claim 2, further comprising:
one or more quantum dot-absent layers (Sakariya: #418) disposed in corresponding one or more openings in the mask layer (Sakariya: #110), individual ones of the one or more quantum dot-absent layers (Sakariya: #418) over a corresponding one of the plurality of micro light emitting diode devices (Sakariya: [0145]).
As per claim 5, Sakariya in view of Yan in view of Shibamoto discloses the micro light emitting diode pixel structure of claim 1, wherein the passivation layer (Sakariya: #170) comprises a material selected from a group consisting of SiOx, TiOx, and SixNy (Sakariya: [0152]).
As per claim 6, Sakariya in view of Yan in view of Shibamoto discloses the micro light emitting diode pixel structure of claim 1 except for the sub-wavelength features of the passivation layer comprise height protuberances approximately 100 nanometers in diameter with a spacing of approximately 200 nanometers. Official Notice is taken that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the sub-wavelength features of the passivation layer comprise height protuberances approximately 100 nanometers in diameter with a spacing of approximately 200 nanometers since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As per claim 7, Sakariya in view of Yan in view of Shibamoto discloses the micro light emitting diode pixel structure of claim 1, wherein the sub-wavelength features comprise a moth eye pattern (Shibamoto: [0059]-[0060]).
As per claim 8, Sakariya in view of Yan in view of Shibamoto discloses the micro light emitting diode pixel structure of claim 1, wherein the plurality of micro light emitting diode devices is a plurality of GaN nanowire-based micro light emitting diode devices (Shibamoto: [0042]-[0043]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sakariya in view of Yan in view of Shibamoto in view of Bai (US 20180107064).
As per claim 4, Sakariya in view of Yan in view of Shibamoto discloses the micro light emitting diode pixel structure of claim 3, wherein the plurality of micro light emitting diode devices is a plurality of blue micro light emitting diode devices (Shibamoto: [0043]).
However, the prior art of Sakariya, Yan and Shibamoto do not explicitly teach the one or more quantum dot layers comprise at least one green quantum dot layer and at least one red quantum dot layer.
Bai teaches the one or more quantum dot layers comprise at least one green quantum dot layer and at least one red quantum dot layer ([0026]-[0027]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the quantum dot layers disclosed by Bai to the blue micro light emitting diode devices of Sakariya in view of Yan and Shibamoto so that the light emitted from the blue LED is mixed with the red quantum dots and green quantum dots to form white light (Bai: [0005]).
Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sakariya in view of Yan in view of Shibamoto in view of Osawa (US 20150055051).
As per claim 9, Sakariya in view of Yan in view of Shibamoto discloses the micro light emitting diode pixel structure of claim 1, wherein the plurality of micro light emitting diode devices (Sakariya: #400), the transparent conducting oxide layer (Sakariya: #160), and the passivation layer (Sakariya: #170) form a front plane of the micro light emitting diode pixel structure (Sakariya: Fig. 15A), and wherein the micro light emitting diode pixel structure further comprises a backplane disposed beneath the front plane, the backplane comprising:
a glass substrate (Sakariya: #100) having an insulating layer (Sakariya: #110) disposed thereon (Sakariya: [0112]-[0113]; [0122]); and
a plurality of pixel thin film transistor circuits disposed in and on the insulating layer (Sakariya: [0112]; [0122]).
However, the prior art of Sakariya, Yan and Shibamoto do not explicitly teach each of the pixel thin film transistor circuits comprising a gate electrode and a channel comprising polycrystalline silicon or indium gallium zinc oxide (IGZO).
Osawa teaches each of the pixel thin film transistor circuits comprising a gate electrode and a channel comprising polycrystalline silicon or indium gallium zinc oxide (IGZO) ([0034]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each of the pixel thin film transistor circuits of Sakariya in view of Yan and Shibamoto formed according to Osawa so as to provide oxide transistors (e.g., IGZO transistors) may be used where high pixel-to-pixel uniformity is desired (e.g., in an array of organic light-emitting diode display pixels) (Osawa: [0034]).
	As per claim 10, Sakariya in view of Yan in view of Shibamoto in view of Osawa discloses the micro light emitting diode pixel structure of claim 9, wherein each of the pixel thin film transistor circuits is to drive at least one of the plurality of micro light emitting diode devices (Sakariya: [0112]; [0122]).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sakariya in view of Yan in view of Shibamoto in view of Osawa in view of Manohar (US 20150340952).
	As per claim 11, Sakariya in view of Yan in view of Shibamoto in view of Osawa discloses the micro light emitting diode pixel structure of claim 9.
	However, the prior art of Sakariya, Yan, Shibamoto and Osawa do not teach each of the pixel thin film transistor circuits comprises a current mirror and a linearized transconductance amplifier coupled to the current mirror.
	Manohar teaches a current mirror (Fig. 1, #MP1-MP4) and a linearized transconductance amplifier (#116) coupled to the current mirror (#MP1-MP4; [0021]; [0023]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the current mirror and linearized transconductance amplifier disclosed by Manohar to each of the pixel thin film transistor circuits of Sakariya in view of Yan, Shibamoto and Osawa so that extension of the control range renders the system more easily adaptable for use with smaller input voltages VIN (e.g., lower voltage battery sources, etc.) while providing output voltages VOUT at relatively high amplitudes useful for driving LED drivers (Manohar: [0027]).
	As per claim 12, Sakariya in view of Yan in view of Shibamoto in view of Osawa in view of Manohar discloses the micro light emitting diode pixel structure of claim 11, wherein the current mirror of each of the pixel thin film transistor circuits comprises two P-type transistors (Manohar: #MP1-MP2; [0023]).
Claims 13-15, 17-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sakariya in view of Yan in view of Hu (US 20130285086).
As per claim 13, Sakariya discloses a micro light emitting diode pixel structure ([0009]), comprising:
a substrate (Fig. 1, #100) having a plurality of conductive interconnect structures (#122) in a first dielectric layer thereon ([0112]; [0116]; [0121]),
individual ones of the plurality of micro light emitting diode devices (#400) electrically coupled to a corresponding one of the plurality of conductive interconnect structures (#122; [0120]-[0121]), 
a transparent conducting oxide layer (#160) disposed on the plurality of micro light emitting diode devices (#400), wherein (Figs. 7A-B and 15A-G discloses) the transparent conducting oxide layer (#160), the uppermost surface opposite the dielectric layer (#100; [0149]; [0151]-[0152]).
However, Sakariya does not teach an entirety of an outermost surface of the transparent conducting oxide layer is flat.
Yan teaches an entirety of an outermost surface of the transparent conducting oxide layer (Fig. 8A, #901) is flat ([0090]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the transparent conducting oxide layer of Sakariya formed according to Yan so that the entire outermost surface of the transparent conducting oxide layer is flat in shape.
However, the prior art of Sakariya and Yan do not teach a plurality of micro light emitting diode devices in a second dielectric layer above the first dielectric layer,
wherein the second dielectric layer is separate and distinct from the first dielectric layer; and
a transparent conducting oxide layer disposed on the plurality of micro light emitting diode devices and on the second dielectric layer.
Hu teaches a plurality of micro light emitting diode devices (Fig. 9, #150) in a second dielectric layer (#160) above the first dielectric layer (#170; [0058]; [0089]-[0090]),
wherein the second dielectric layer (#160) is separate and distinct from the first dielectric layer (#170; [0058]; [0089]-[0090]); and
a transparent conducting oxide layer (Fig. 15, #420) disposed on the plurality of micro light emitting diode devices (#150) and on the second dielectric layer (#160; [0099]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the second dielectric layer disclosed by Hu to the micro light emitting diode devices of Sakariya in view of Yan so as to protect against charge arcing between adjacent micro p-n diodes during the pick up process, and thereby protect against adjacent micro p-n diodes from sticking together during the pick up process (Hu: [0089]).
As per claim 14, Sakariya in view of Yan in view of Hu discloses the micro light emitting diode pixel structure of claim 13, wherein the substrate is a silicon substrate comprising metal oxide semiconductor (MOS) devices or thin film transistor (TFT) devices coupled to the plurality of conductive interconnect structures (Sakariya: #122; [0112]; [0120]-[0121]).
As per claim 15, Sakariya in view of Yan in view of Hu discloses the micro light emitting diode pixel structure of claim 13, wherein the plurality of micro light emitting diode devices comprises a single red micro light emitting diode device, a single green micro light emitting diode device, and a single blue micro light emitting diode device (Hu: [0099]).
As per claim 17, Sakariya in view of Yan in view of Hu discloses the micro light emitting diode pixel structure of claim 13, wherein the transparent conducting oxide layer (Sakariya: #160) is an indium tin oxide (ITO) layer (Sakariya: [0151]).
As per claim 18, Sakariya discloses a method of fabricating a micro light emitting diode pixel structure ([0009]; [0105]), the method comprising:
providing a first wafer (Fig. 1, #100) having a plurality of conductive interconnect structures (#122) in a first dielectric layer ([0112]; [0116]; [0121]) thereon;
providing a second wafer (Fig. 4A, #300) having a plurality of micro light emitting diode devices (#400) ([0112]; [0135]);
coupling the first (#100) and second wafers (#300) to provide individual ones of the plurality of micro light emitting diode devices (#400) electrically coupled to a corresponding one of the plurality of conductive interconnect structures (#122; [0120]-[0121]; [0135]-[0136]);
removing the second wafer (#300; [0135]-[0136]); and
forming a transparent conducting oxide layer (#160) on the plurality of micro light emitting diode devices (#400), wherein (Figs. 7A-B and 15A-G discloses) the transparent conducting oxide layer (#160), the uppermost surface opposite the dielectric layer (#100; [0149]; [0151]-[0152]).
However, Sakariya does not teach an entirety of an outermost surface of the transparent conducting oxide layer is flat.
Yan teaches an entirety of an outermost surface of the transparent conducting oxide layer (Fig. 8A, #901) is flat ([0090]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the transparent conducting oxide layer of Sakariya formed according to Yan so that the entire outermost surface of the transparent conducting oxide layer is flat in shape.
However, the prior art of Sakariya and Yan do not teach a plurality of micro light emitting diode devices in a second dielectric thereon;
forming a transparent conducting oxide layer on the plurality of micro light emitting diode devices and on the second dielectric layer.
Hu teaches a plurality of micro light emitting diode devices (Fig. 9, #150) in a second dielectric (#160) thereon ([0089]-[0090]);
forming a transparent conducting oxide layer (Fig. 15, #420) on the plurality of micro light emitting diode devices (#150) and on the second dielectric layer (#160; [0099]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the second dielectric layer disclosed by Hu to the micro light emitting diode devices of Sakariya in view of Yan so as to protect against charge arcing between adjacent micro p-n diodes during the pick up process, and thereby protect against adjacent micro p-n diodes from sticking together during the pick up process (Hu: [0089]).
As per claim 19, Sakariya in view of Yan in view of Hu discloses the method of claim 18, wherein the first wafer is a silicon substrate comprising metal oxide semiconductor (MOS) devices or thin film transistor (TFT) devices coupled to the plurality of conductive interconnect structures (Sakariya: #122; [0112]; [0120]-[0121]).
As per claim 20, Sakariya in view of Yan in view of Hu discloses the method of claim 18, wherein the plurality of micro light emitting diode devices comprises a red micro light emitting diode device, a green micro light emitting diode device, and a blue micro light emitting diode device (Hu: [0099]).
As per claim 22, Sakariya in view of Yan in view of Hu discloses the method of claim 18, wherein the transparent conducting oxide layer (Sakariya: #160) is an indium tin oxide (ITO) layer (Sakariya: [0151]).
Claims 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sakariya in view of Yan in view of Hu in view of Duerksen (US 20050087516).
As per claims 16 and 21, Sakariya in view of Yan in view of Hu discloses the micro light emitting diode pixel structure (method) of claim 13 (claim 18).
However, the prior art of Sakariya, Yan and Hu do not teach the first and second dielectric layers are low-k dielectric layers.
Duerksen teaches the dielectric layer are low-k dielectric layer (Figs. 1A-D, #20; [0027]-[0029]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first and second dielectric layers disclosed by Sakariya in view of Yan and Hu formed according to Duerksen so as to provide a low-k dielectric film and treating the film to improve the mechanical strength of the film (Duerksen: [0027]).
Response to Arguments
Applicant’s arguments with respect to claims 1, 13 and 18 have been considered but are moot because of the new grounds of rejection as presented above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622